DETAILED ACTION
Claims 1-3 and 6-23 are pending.  Claims 4-5 and 24 are cancelled.
The objections to the claims are withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 3/23/21, have been fully considered but are not persuasive.
In response to the written description rejection under 112(a), Applicant argues that ‘data storage and management means’, ‘processing and calculation means’ and ‘processing and control means’ are supported in [0071-0074] and Figs. 1-5 (page 9).
It is respectfully submitted that while the claim language may be repeated in these sections —which is not in dispute — there is no actual hardware, e.g. a disk drive for storage, disclosed in the specification to perform these functions — as specifically noted in the rejection; see MPEP 2181 II for clarification of this requirement.  Further, Applicant broadly cites these sections of the specification but provides no single citation to any hardware equivalent to the various claimed means.
In response to the written description rejection under 112(a), Applicant argues that ‘modular shareable data processing procedures that transform input data into a single harmonized format’ [claim 1], or for the function ‘processing algorithms are suggested to the users on the basis of information related to their associated wind farms, the related datasets, and the availability of 
It is respectfully submitted that while the claim language may be repeated in these sections — which is not in dispute — the specification does not provide actual algorithms for these processes, e.g. a series of steps; see MPEP 2181 II B that requires such algorithms for computer implemented functions.  Applicant broadly cites these sections of the specification but provides no single citation to any algorithms that perform specific steps ‘that transform input data into a single harmonized format’ or that perform specific steps that result in a suggestion of algorithms ‘to the users on the basis of information related to their associated wind farms, the related datasets, and the availability of other processing algorithms and datasets’.
Applicant’s argument that the claims are definite under 35 U.S.C. § 112(b) (pages 9-11) based on the above 112(a) written description arguments/citations is moot because Applicant’s arguments regarding the rejection under 35 U.S.C. § 112(a) are not persuasive.  Lack of the required written description renders the relevant limitations indefinite as explained in MPEP 2181.  
Applicant’s statement that the claims have been amended to address all of the 112 rejections (page 11) is not persuasive, at least, because there are remaining outstanding rejections under 35 U.S.C. § 112(b) below that have not been adequately addressed.
Applicant’s arguments regarding rejections over prior art (pages 11-15) are moot as the claims are no longer rejected over prior art under 35 U.S.C. § 102 or 35 U.S.C. § 103.
For at least these reasons, the rejection of the claims is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances in the claims such as ‘sensor means’ interpreted as temperature, wind velocity and rotor rotation sensors [0006 of the specification], ‘data storage and management means’, ‘processing and calculation means’ and ‘processing and control means’ and ‘modular shareable 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3 and 6-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
These claims recite ‘data storage and management means’, ‘processing and calculation means’ and ‘processing and control means’ [claim 1] that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 
In addition to the above grounds of rejection under 112(a), these claims are also rejected because the specification does not provide an algorithm for the limitation ‘modular shareable data processing procedures that transform input data into a single harmonized format’ [claim 1], or for the function ‘processing algorithms are suggested to the users on the basis of information related to their associated wind farms, the related datasets, and the availability of other processing algorithms and datasets’ [claim 4]; see MPEP 2181.  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 1-3 and 6-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim limitations ‘data storage and management means’, ‘processing and calculation means’ and ‘processing and control means’ [claim 1] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


In addition to the above grounds of rejection under 112(b), these claims are also rejected because the specification does not provide an algorithm for the limitation ‘modular shareable data processing procedures that transform input data into a single harmonized format’ [claim 1], or for the function ‘processing algorithms are suggested to the users on the basis of information related to their associated wind farms, the related datasets, and the availability of other processing algorithms and datasets’ [claim 4] and these claims are thus indefinite; see MPEP 2181.  
Claims depending on any of the above rejected claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend.
In addition to the above grounds of rejection under 112(b), the claims are also rejected on the following grounds:
With regard to claim 1, this claim recites ‘providing a sensor means’, ‘providing a data storage and management means’ etc. in steps a) through e) and is indefinite because it is not clear what ‘providing’ is intended to convey, e.g. that the sensor means is being installed, delivered to a user/system or that the function of the sensor means is merely performed using the sensor means. 

Further, step g) recites ‘sensor readings of related devices and surroundings of each of the wind turbines’ and it is unclear what the metes and bounds are of ‘surroundings’ see MPEP 2173.05.  
Further, claim 1 recites ‘data analysis algorithms’ in the preamble, ‘algorithms for processing the operating data’ in step f), and ‘processing procedures’ in steps k), l) and n) and it is unclear if all these instances are the same algorithms.  
Further, step k) recites ‘interaction with users of the system to provide for the addition of input sources’ and the meaning of this phrase is unclear – it appears to be an intended use.
Further, step l) recites ‘capable of applying the execution of quality degradation procedures’  and it is unclear if this ‘capability’ feature is limiting or not.
Further, step o) recites the ‘related datasets of the user’ and it is unclear what the ‘related datasets of the user’ are related to.	
With regard to claim 6, this claim lacks antecedent basis because it depends on cancelled claim 5.
With regard to claim 22, this claim recites ‘manageable as functional blocks’ and it is unclear if these algorithms are actually managed as functional blocks or not.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holt et al. U.S. Patent Publication No. 20120290104, which discloses a system and method for optimizing plant operations including recommending actions.
Loganathan et al. U.S. Patent Publication No. 20140031958, which discloses a system with a rule engine configured to use the data as input and to output a health assessment by using a rule database including recommending programming code to be used.
Gustafson et al. U.S. Patent Publication No. 20180129959, which discloses a system for authoring and executing predictive models including recommending inputs and output, selecting a technique and parameters.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119